Title: From Thomas Jefferson to George Muter, 29 January 1781
From: Jefferson, Thomas
To: Muter, George



Sir
In Council Jan. 29. 1781.

The habitual drunkenness of Colo. Warneck renders him in the opinion of the board unfit to be longer trusted with the execution of the duties of an engineer. Should he chuse (on your intimating this to him) to resign, the board are disposed to give him what assistance they may justifiably: otherwise it becomes necessary that you take proper measures for trying him by a proper court in order to reduce him. I am Sir your very humble servt.

Th: Jefferson

